Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The pre-amendment filed on 3/6/2020 have been fully considered and made of record in this application.

Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4. 	The information disclosure statement (IDS) submitted on 3/6/2020 was filed before the mailing date of the Non-final rejection on 1/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5. 	The formal drawings filed on 3/6/2020 have been approved by the examiner.

Specification
6. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “AUXILIARY TERMINALS FOR A POWER MODULE ”.
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claims 1-3, 7, 8, 15, and 16 are rejected under 35 U.S.C. 102b as being clearly anticipated by Munehiko (JP2014-138480).
	With respect to Claim 1, Munehiko teaches a substrate 50 having a main surface on which a circuit including one or more devices Q1, Q2 is formed.  Auxiliary terminal components 62, 63 electrically connected to the circuit and each capable of conducting a first current.  Main terminal components U, V, W, N, and P electrically connected to the circuit and each capable of conducting a second current greater than the first current since the U, V, W, N, and P are greater in area than the auxiliary terminal.  The auxiliary terminal components include a first component 62 and a second component 63, wherein the first component 62 includes a first end situated toward the substrate and a second end situated away from the substrate.  The second component 63 includes a third end situated toward the substrate and a fourth end situated away from the substrate.  At least one of a condition that the first end and the third end differs in height in a direction perpendicular to the main surface and a condition that a distance between the first end and the third end is greater in a plan view, in a direction in which a portion of an outer perimeter of the substrate opposite the first end and the third end 
 	With respect to Claim 2, Munehiko teaches wherein the condition that the first end and the third end differs in height in the direction perpendicular to the main surface and the condition that the distance between the first end and the third end is greater in a plan view, in the direction in which the portion of the outer perimeter of the substrate opposite the first end and the third end extends, than the distance between the second end and the fourth end are both satisfied (see Figs. 6a, 6b, 7, and 8).
 	With respect to Claim 3, Munehiko teaches wherein in a plan view, a position of the first end and a position of the third end differs in a direction perpendicular to the direction in which the portion of the outer perimeter of the substrate opposite the first end and the third end extends (see Figs. 6a, 6b, 7, and 8).
 	With respect to Claim 7, Munehiko teaches wherein the circuit further includes a plurality of conductive regions electrically connected to the auxiliary terminal components, wherein the plurality of conductive regions include a first conductive region electrically connected to the first end and a second conductive region electrically connected to the third end, and wherein in a plan view, a position of the first conductive region and a position of the second conductive region differs in a direction perpendicular to the direction in which the portion of the outer perimeter of the substrate opposite the first end and the third end extends (see Figs. 4a, 4b, 9a, and 9b).
 	With respect to Claim 8, Munehiko teaches wherein in a plan view, a position of the first end and a position of the third end differs in a direction perpendicular to the 
 	With respect to Claims 15 and 16, Munehiko teaches wherein the circuit further includes a plurality of conductive regions electrically connected to the auxiliary terminal components, wherein the plurality of conductive regions include a first conductive region electrically connected to the first end and a second conductive region electrically connected to the third end, and wherein in a plan view, a position of the first conductive region and a position of the second conductive region differs in a direction perpendicular to the direction in which the portion of the outer perimeter of the substrate opposite the first end and the third end extends (see Figs. 4b, 5, 6b, 7, 8, 9b, and 10b).

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11. 	Claims 4-6, 9-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Munehiko (JP 2014-138480) as applied to claims 1-3 above, and further in view of Katsuya et al. JP 2009-064852).
 	With respect to Claims 4-6, 9-14, and 17-19, Munehiko discloses the claim invention except for one or more devices include a current sensor, wherein one or more of the auxiliary terminal components are electrically connected to the temperature or current sensor.  However, it is well known in the semiconductor industry to have one or more devices 20, 21 106 include a current sensor, wherein one or more of the auxiliary terminal components 109, 110 are electrically connected to the current sensor as evident by Katsuya (see claim 8 and paragraph 87; Figs. 15 and 20). 
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.


 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.












AC/January 25, 2022					 /Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897